Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change April 8, 2009 3. News Release April 8, 2009 - Vancouver, Canada 4. Summary of Material Change On April 8, 2009, Cardiome Pharma Corp. (“Cardiome”) and Merck & Co., Inc. (“Merck”) announced a collaboration and license agreement (the “Collaboration Agreement”) for the development and commercialization of vernakalant, an investigational candidate for the treatment of atrial fibrillation.See attached press release for additional details. 5. Full Description of Material Change On April 8, 2009, Cardiome and Merck announced the Collaboration Agreement for the development and commercialization of vernakalant, an investigational candidate for the treatment of atrial fibrillation. The Collaboration Agreement provides Merck with exclusive global rights to the oral formulation of vernakalant (vernakalant [oral]) for the maintenance of normal heart rhythm in patients with atrial fibrillation, and provides a Merck affiliate, Merck Sharp & Dohme (Switzerland) GmbH, with exclusive rights outside of the United States, Canada and Mexico to the intravenous (IV) formulation of vernakalant (vernakalant [IV]) for rapid conversion of acute atrial fibrillation to normal heart rhythm. Under terms of the Collaboration Agreement, Merck will pay Cardiome an initial fee of US$60 million. In addition, Cardiome is eligible to receive up to US$200 million in payments based on achievement of certain milestones associated with the development and approval of vernakalant products (including a total of US$35 million for initiation of a planned Phase III program for vernakalant [oral] and submission for regulatory approval in Europe of vernakalant [IV]), and up to US$100 million for milestones associated with approvals in other subsequent indications of both the intravenous and oral formulations. Also, Cardiome will receive tiered royalty payments on sales of any approved products and has the potential to receive up to US$340 million in milestone payments based on achievement of significant sales thresholds. The overall strategy and direction for the collaboration between Cardiome and Merck for the development and commercialization of vernakalant (IV) and vernakalant (oral) will be overseen by a joint steering committee of representatives from Cardiome and Merck. Cardiome has retained an option to co-promote vernakalant (oral) with Merck through a hospital-based sales force in the United States. In the event that Cardiome exercises its co-promotion option, the parties will enter into a mutually agreeable co-promotion agreement upon the terms and conditions set forth in the Collaboration Agreement and other customary and appropriate terms.Merck will be responsible for all future costs associated with the development, manufacturing and commercialization of vernakalant (IV) and vernakalant (oral), except costs associated with the AVRO trial. Merck has granted Cardiome a secured, interest-bearing credit facility of up to US$100 million that Cardiome may access in tranches over several years from 2010 through 2013.Any advance under the credit facility is repayable by Cardiome on or before the end of the sixth year following such advance.
